UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4472


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER LEE GRIFFIN,

                    Defendant - Appellant.



                                      No. 19-4483


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW SMITH,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cr-00082-RJC-4; 3:14-cr-00082-
RJC-1)


Submitted: July 20, 2020                                      Decided: August 13, 2020
Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR., Monroe, North
Carolina; Sandra Barrett, Hendersonville, North Carolina, for Appellants. Brian A.
Benczkowski, Assistant Attorney General, John P. Cronan, Principal Deputy Assistant
Attorney General, Kirby A. Heller, Anna G. Kaminska, Jennifer Farer, Criminal Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Following a jury trial, Christopher Lee Griffin and Andrew Smith were found guilty

of conspiracy to commit wire fraud, 18 U.S.C. § 1349 (2018), eight counts of wire fraud,

18 U.S.C. § 1343 (2018), conspiracy to commit international money laundering, 18 U.S.C.

§ 1956(h) (2018), and seven counts of international money laundering, 18 U.S.C.

§ 1956(a)(2)(A) (2018).      Those convictions resulted from Griffin’s and Smith’s

participation in an illegal telemarketing sweepstakes scheme that originated in Costa Rica.

As part of that scheme, Griffin, Smith, and other coconspirators located at a call center in

Costa Rica contacted United States residents to falsely inform them about an alleged

sweepstakes prize. The callers would then advise the victims to pay certain fees, via a

Western Union or MoneyGram wire transfer, to claim the prize. Many victims paid those

fees and, of course, received nothing in return.

       Griffin’s presentence investigation report (“PSR”) calculated his advisory

Guidelines range by, inter alia, applying a 20-level enhancement for a loss amount of more

than $9.5 million but less than or equal to $25 million. U.S. Sentencing Guidelines Manual

§ 2B1.1(b)(1)(K) (2016). That enhancement, plus others not relevant to Griffin’s appeal,

yielded an adjusted offense level of 45, which is treated as an offense level of 43. See

USSG, Ch. 5, Pt A. Applying the offense level of 43, Griffin’s Guidelines range was life

imprisonment. The district court sentenced Griffin to a total of 240 months in prison —

180 months for each count of conviction, to be served concurrently with each other, plus a

consecutive term of 60 months on the single count of wire fraud conspiracy because the



                                             3
jury found that the offense (and several others) involved telemarketing and included more

than 10 victims over the age of 55. See 18 U.S.C. § 2326(2) (2018).

      Smith’s PSR also computed his advisory Guidelines range by, inter alia, applying a

20-level enhancement for a loss amount of more than $9.5 million but less than or equal to

$25 million. USSG § 2B1.1(b)(1)(K). After various other enhancements, Smith’s adjusted

offense level exceeded 43 and was thus treated as an offense level of 43. Smith’s advisory

Guidelines range was life imprisonment. The district court sentenced Smith to a total of

300 months in prison — 240 months for each count of conviction, to be served concurrently

with each other, plus a consecutive term of 60 months on the single count of wire fraud

conspiracy because the jury found that the offense (and several others) involved

telemarketing and included more than 10 victims over the age of 55. See 18 U.S.C.

§ 2326(2).

      Griffin and Smith both appealed. They now contend that the district court violated

their Sixth Amendment right to a jury trial by determining the amount of loss attributable

to each of them during the sentencing proceedings instead of submitting that question to

the jury. That contention, however, is meritless. Because the loss-amount calculations

made by the court during sentencing did not alter the statutory mandatory minimum or

maximum sentences that Griffin and Smith faced — in other words, because the loss

amounts were used to fix Griffin’s and Smith’s advisory Guidelines ranges within the

applicable statutory sentencing ranges — the jury did not have to make those

determinations.   See United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008)

(“Sentencing judges may find facts relevant to determining a Guidelines range by a

                                            4
preponderance of the evidence, so long as that Guidelines sentence is treated as advisory

and falls within the statutory maximum authorized by the jury’s verdict.”); see also United

States v. Blauvelt, 638 F.3d 281, 293 (4th Cir. 2011) (explaining that we “have rejected

[the contention advanced by Griffin and Smith] and others like it on more than one

occasion”).

      Accordingly, we affirm Griffin’s and Smith’s criminal judgments. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5